Title: From George Washington to William Heath, 20 May 1797
From: Washington, George
To: Heath, William



Dear Sir,
Mount Vernon 20th May 1797.

Your kind and friendly letter of the 17th Ulto has been duly received, and I beg you to accept my sincere thanks for the affectionate sentiments you have been pleas’d to express for me, therein.
I can assure you, Sir, I never ascribed a motive to the letter you wrote me, on my Election to the Chair of Government, so unworthy of you as to suppose it was written with a view of: “Pressing yourself into notice, or seeking for a Place.” On the contrary, I was led to believe that domestic enjoyments in rural pursuits, had more charms for you, and were more congenial to your inclination, than could be found in any appointment that would draw you from home.
I hope, as you do, that notwithstanding our Political horison is

much overcast, the wisdom, temper and firmness of the Government (supported by the great mass of the People) will dispel the threatning clouds, and that all will end without shedding of Blood. To me, this is so demonstrable, that not a particle of doubt would dwell on my mind relative thereto if our Citizens would advocate their own cause instead of that of any other Nation under the Sun; that is, instead of being Frenchmen, or Englishmen in Politics—they would be Americans—indignant at every attempt of either of these—or any other Power to establish an influence in our Councils, or that should presume to sow the Seeds of distrust, or disunion among ourselves. No policy, in my opinion, can be more clearly demonstrated than that we should do justice to all but have no political connexion with any of the European Powers, beyond those which result from, and serve to regulate our Commerce with them. Our own experience soon will (if it has not done so already) convince us that disinterested favours, or friendship from any Nation whatsoever, is too novel to be calculated upon; and that there will always be found a wide difference between the words and actions of any of them.
It gives me great pleasure to hear from yourself, that you are writing Memoirs of those transactions which passed under your notice during the Revolutionary War. Having always understood that you were exact, & copious in noting occurrences at the time they happened; a work of this kind will, from the ability, and candour with which I am persuaded they were taken, be uncommonly correct, & interesting.
Whether you mean to publish them at your own expence, or by subscription, is not intimated in your letter: if the latter, I pray you to consider me as a Subscriber—and in any event, as a purchaser of your production. That you may enjoy health to complete the Work to your entire satisfaction, I ardently pray; and that you may live afterwards to hear it applauded (as I doubt not it will be) I as sincerely wish. If I should live to see it published I shall read it with great avidity.
Retired from noise myself, and the responsibility attached to public employments my hours will glide smoothly away—My best wishes however for the prosperity of our country, will always have the first place in my affections; while to repair buildings (gone much to ruin) and to cultivate my farms (which require close attention) will occupy the few years (perhaps days) I may be a sojourner

here, as I am now in the 66th year of my peregrination through life. Mrs Washington is very thankful for your kind remembrance of her, and joins cordially with me in a tender of best regards for you. With assurances of great esteem I remain Dear Sir Your most Obedient and Affectionate Servant

Go: Washington

